Case 1:20-cv-02992-PAB-KMT Document 48 Filed 04/28/21 USDC Colorado Page 1 of 12




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO

   Civil Action No. 20–cv–02992–PAB-KMT


   JUDICIAL WATCH, INC.,
   ELIZABETH MILLER,
   LORRI HOVEY, and
   MARK SUTFIN,

          Plaintiffs,

   v.

   JENA GRISWOLD, Colorado Secretary of State, in her official capacities, and
   STATE OF COLORADO,

          Defendants.


             RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE


   Magistrate Judge Kathleen M. Tafoya

          Before the court is a “Motion to Intervene as Defendants,” filed by Nonparties Voto

   Latino and Vote.org [collectively, “the Movants”]. ([“Motion”], Doc. No. 17.) Plaintiffs have

   responded in opposition to the Motion, and the Movants have replied.1 ([“Response”], Doc. No.

   36; [“Reply”], Doc. No. 39.)

                                   STATEMENT OF THE CASE

          On October 5, 2020, Plaintiffs Judicial Watch, Inc., Elizabeth Miller, Lorri Hovey, and

   Mark Sutfin [collectively, “Plaintiffs”] commenced this lawsuit, asserting violations of Section 8



   1
     The Movants advise that Defendants “have represented that they do not oppose” the requested
   relief. (Mot. 3.)
Case 1:20-cv-02992-PAB-KMT Document 48 Filed 04/28/21 USDC Colorado Page 2 of 12




   of the National Voter Registration Act of 1993 [“NVRA”], 52 U.S.C. § 20507, by the State of

   Colorado and the Colorado Secretary of State, Jena Griswold [collectively, “Defendants”]. (Doc.

   No. 1.) In their Complaint, Plaintiffs allege that Defendants have not complied with the NVRA’s

   voter list maintenance obligations. (Id. at 1, 11-14.) Plaintiffs contend, specifically, that

   Defendants have failed to take reasonable efforts to remove ineligible voters—such as those

   individuals who have died or moved to other jurisdictions—from Colorado’s voter registration

   rolls. (Id.) As relief, Plaintiffs request that Defendants be ordered “to develop and implement a

   general program that makes a reasonable effort to remove the registrations of ineligible

   registrants from the voter rolls in Colorado.” (Id. at 14-15.)

          On November 17, 2020, the Movants—Voto Latino and Vote.org—filed the present

   Motion, asking to intervene in this lawsuit as defendants, either as a matter of right, under

   Federal Rule of Civil Procedure 24(a)(2), or permissively, under Federal Rules of Civil

   Procedure 24(b). (Mot. 7, 13.) In seeking such relief, Voto Latino describes itself as “a

   501(c)(4) grassroots non-profit organization focused on educating and empowering a new

   generation of Latinx voters,” by among other things, assisting those individuals “with registering

   to vote.” (Id. at 4.) Vote.org likewise identifies itself to be “the largest 501(c)(3) nonprofit,

   nonpartisan voting registration and get-out-the-vote (GOTV) technology platform in America,”

   which “helps individuals across the country, including in Colorado, register to vote,” and which

   “works extensively to support low-propensity voters, which may include racial and ethnic

   minorities and younger voters who historically have low voter turn-out rates.” (Id. at 6.) Voto

   Latino and Vote.org each state that they have “a direct interest in ensuring that the[] voters [they

   have registered] remain on Colorado’s voting rolls and are not removed by overly aggressive


                                                     2
Case 1:20-cv-02992-PAB-KMT Document 48 Filed 04/28/21 USDC Colorado Page 3 of 12




   voter purges.” (Id.) The Movants characterize this lawsuit as one in which Plaintiffs seek “to

   improperly impose their preferences for how [Colorado] conducts list maintenance of its voter

   registration rolls.” (Id. at 1.) They caution, though without evidentiary support, that if Plaintiffs

   ultimately prevail, “it will almost certainly result in the improper removal of eligible, lawful

   voters from Colorado’s voter rolls—including, in particular, young and Latinx voters, who are

   among [the Movants’] core constituencies.” (Id.) (emphasis in original.) Voto Latino and

   Vote.org argue that any such outcome “directly conflicts with [both] organizations’ missions and

   would undermine the work they have done to help people across the country and in Colorado

   register to vote.” (Id. at 2.) The Movants argue that they are entitled to intervene in this case,

   because they have “collectively helped millions of American citizens register to vote,

   particularly people of color and young people who are among the groups most likely to be

   casualties of voter purges like the one that Judicial Watch seeks to force Colorado to undertake,

   and they have an interest in making sure that those efforts are not undermined by guarding

   against the improper removal of qualified voters from the voter registration list through

   excessive purge efforts.” (Id. at 2-3.) In addition, the Movants insist that their intervention is

   required here, so as “to safeguard the[ir] substantial and distinct legal interests,” which they

   contend “will otherwise be inadequately represented in this litigation.” (Id.)

                                          LEGAL STANDARDS

   I. Intervention as of Right

           Federal Rule of Civil Procedure 24(a)(2), governing intervention as a matter of right,

   provides that, upon timely motion, the court must allow any party to intervene who: “claims an

   interest relating to the property or transaction that is the subject of the action, and is so situated


                                                      3
Case 1:20-cv-02992-PAB-KMT Document 48 Filed 04/28/21 USDC Colorado Page 4 of 12




   that disposing of the action may as a practical matter impair or impede the movant’s ability to

   protect its interest, unless existing parties adequately represent that interest.” Fed. R. Civ. P.

   24(a)(2). The requirements for intervention as of right are: “(1) the application is timely; (2) the

   applicants claim an interest relating to the property or transaction which is the subject of the

   action; (3) the applicants’ interest may as a practical matter be impaired or impeded; and (4) the

   applicants’ interest is not adequately represented by existing parties.” W. Energy Alliance v.

   Zinke, 877 F.3d 1157, 1164 (10th Cir. 2017) (quoting United States v. Albert Inv. Co., 585 F.3d

   1386, 1391 (10th Cir. 2009)) (alterations omitted). The Tenth Circuit “has historically taken a

   liberal approach to intervention and thus favors the granting of motions to intervene.” Kane

   Cnty., Utah v. United States, 928 F.3d 877, 890 (10th Cir. 2019) (quoting Zinke, 877 F.3d at

   1164). To that end, “[t]he factors of Rule 24(a)(2) are intended to ‘capture the circumstances in

   which the practical effect on the prospective intervenor justifies its participation in the litigation,’

   and ‘[t]hose factors are not rigid, technical requirements.” WildEarth Guardians v. Nat’l Park

   Serv., 604 F.3d 1192, 1198 (10th Cir. 2010) (citation omitted). In addition, “the requirements for

   intervention may be relaxed in cases raising significant public interests.” Id. (citation omitted).

   “The central concern in deciding whether intervention is proper is the practical effect of the

   litigation on the applicant for intervention.” Barnes v. Sec. Life of Denver Ins. Co., 945 F.3d

   1112, 1121 (10th Cir. 2019) (citation omitted).

   II. Permissive Intervention

           Federal Rule of Civil Procedure 24(b)(1)(B), which governs permissive intervention,

   states that, “[o]n timely motion, the court may permit anyone to intervene who . . . has a claim or

   defense that shares with the main action a common question of law or fact.” Fed. R. Civ. P.


                                                      4
Case 1:20-cv-02992-PAB-KMT Document 48 Filed 04/28/21 USDC Colorado Page 5 of 12




   24(b)(1)(B). “The grant of permissive intervention lies within the discretion of the district

   court.” Kane Cnty., 597 F.3d at 1135 (citing City of Stilwell v. Ozarks Rural Elec. Coop, 79 F.3d

   1038, 1043 (10th Cir. 1996)). In exercising that discretion, “the court must consider whether the

   intervention will unduly delay or prejudice the adjudication of the original parties’ rights.” Fed.

   R. Civ. P. 24(b)(3). The court may also consider such factors as “whether the would-be

   intervenor’s input adds value to the existing litigation;” “whether the petitioner’s interests are

   adequately represented by the existing parties;” and “the availability of an adequate remedy in

   another action.” Lower Ark. Valley Water Conservancy Dist. v. United States, 252 F.R.D. 687,

   691 (D. Colo. 2008) (citation omitted).

                                                ANALYSIS

   I. Whether Movants are Entitled to Intervene as a Matter of Right

          Here, the Movants argue that they “have a right to intervene in this action,” pursuant to

   Rule 24(a)(2), because “[t]heir motion to intervene is timely, they have a direct interest in this

   case that will be impaired by [Plaintiffs’] expected outcome, and their interest is not adequately

   represented.” (Mot. 7.) Plaintiffs, in their Response, concede that the Movant’s request to

   intervene is timely. (Resp. 3 n.1.) However, Plaintiffs contend that the Movants have failed to

   establish the remaining three elements required for intervention under Rule 24(a)(2). (Id. at 3.)

   The court, therefore, addresses the remaining elements below.

          In order to intervene as a matter of right, the Movants must first show that they have “an

   interest relating to the property or transaction which is the subject of the action.” Fed. R. Civ. P.

   24(a)(2). “Whether applicants have an interest sufficient to warrant intervention as a matter of

   right is a highly fact-specific determination, and the interest test is primarily a practical guide to


                                                      5
Case 1:20-cv-02992-PAB-KMT Document 48 Filed 04/28/21 USDC Colorado Page 6 of 12




   disposing of lawsuits by involving as many apparently concerned persons as is compatible with

   efficiency and due process.” Id. (quoting Kane Cnty., 928 F.3d at 889). “A protectable interest

   is one that would be impeded by the disposition of the action.”2 Zinke, 877 F.3d at 1165

   (internal question marks and citation omitted); see Coal. of Ariz./N.M. Cntys. for Stable Econ.

   Growth, 100 F.3d 837, 839-43 (10th Cir. 1996) (holding that a commercial wildlife photographer

   who had “photographed and studied the [Mexican Spotted] Owl in the wild,” and had been

   instrumental in the decision to list the owl under the Endangered Species Act, possessed a

   protected interest in defending against a lawsuit to rescind that protection).

          Section 8 of the NVRA provides, in pertinent part, as follows:

          In the administration of voter registration for elections for Federal office, each State
          shall . . .

          (3) provide that the name of a registrant may not be removed from the official list
          of eligible voters except --

              (A) at the request of the registrant;

              (B) as provided by State law, by reason of criminal conviction or mental
              incapacity; or

              (C) as provided under paragraph (4);

          (4) conduct a general program that makes a reasonable effort to remove the names
          of ineligible voters from the official lists of eligible voters by reason of --

              (A) the death of the registrant; or

              (B) a change of the address of the registrant, in accordance with subsections (b),
              (c), and (d)[.]

   2
     The Tenth Circuit has, at times, held that such an interest must be “direct, substantial, and legally
   protectable.” Utah Ass’n of Cntys. v. Clinton, 255 F.3d 1246, 1251 (10th Cir. 2001). However, it
   is unclear whether that standard still applies. See Kane Cnty., 928 F.3d at 891 n.20 (stating that
   the Tenth Circuit has “abandoned that test”); but see Barnes, 945 F.3d at 1121 (“We ‘require that
   the interest in the proceedings be direct, substantial, and legally protectable.’”).

                                                      6
Case 1:20-cv-02992-PAB-KMT Document 48 Filed 04/28/21 USDC Colorado Page 7 of 12




   52 U.S.C. § 20507(a). Subsections (b), (c), and (d) contain provisions for “confirmation of voter

   registration,” “voter removal programs,” and “removal of names from voting rolls,” respectively.

   Id. at § 20507(b)-(d). Plaintiffs, here, do not seek to alter or amend these provisions of law;

   rather, Plaintiffs seek a declaration that Defendants’ current practices violate subsection (a)(4),

   thus requiring Defendants to “develop and implement a general program that makes a reasonable

   effort to remove the registrations of ineligible registrants from the voter rolls in Colorado,” as

   instructed by federal law. (Doc. No. 1 at 14-15.)

          The Movants argue that, “[a]s organizations dedicated to registering Colorado voters, and

   particularly Colorado’s young and Latinx voters,” they have “a direct interest in ensuring that

   these voters remain on Colorado’s voting rolls and are not removed by overly aggressive voter

   purges.” (Mot. 5-6, 8.) The Movants stress that “registering eligible voters and ensuring that

   they are able to freely cast their ballots by remaining registered to vote directly forwards [both

   organizations’] core missions.” (Id. at 9) (emphasis in original.) They contend that they “have a

   strong interest in helping to ensure that any changes to Colorado’s voter list maintenance do not

   sweep too broadly.” (Id.) However, the court notes that this particular interest—to ensure that

   eligible persons are registered and allowed to vote as set forth in the NVRA—is not inherently

   unique to the Movants. Indeed, that interest appears to be shared with Plaintiffs, who are

   likewise urging compliance with the NVRA.

          The Movants appear to be concerned that any efforts made to force Colorado officials to

   comply with Section 8(a)(4) of the NVRA—if, in fact, Colorado is found to be non-compliant—

   "will result in eligible voters being removed from the voter rolls, which would impair [the

   Movants’] missions by making it more difficult for registered voters to maintain their registration

                                                     7
Case 1:20-cv-02992-PAB-KMT Document 48 Filed 04/28/21 USDC Colorado Page 8 of 12




   and participate in the democratic process.” (Mot. 10.) But the Movants do not offer factual

   support for how the removal of eligible registrants would occur.

           Plaintiffs, in response, contend that they are only seeking “the removal of ineligible

   registrants” from the Colorado voter rolls. (Resp. 4) (emphasis in original.) According to

   Plaintiffs, “[r]emoving registrants who are dead or are now living in other jurisdictions simply

   does not affect the interests of eligible registrants.” (Id.) (emphasis in original.) Plaintiffs

   contend that the Movants’ protectable interests in this case “relate [only] to their efforts to

   register voters,” and Plaintiffs insist that “[n]othing about this litigation will impair [the]

   Movants’ current or future efforts . . . to register voters in Colorado.” (Id.) (emphasis in

   original.) They argue that the Movants’ professed concern of an “aggressive voter purge”

   amounts to “baseless conjecture.” (Id. at 5.)

           The court does not question that the Movants have an interest in ensuring that eligible

   Colorado voters, some of whom the Movants have helped register to vote, do, in fact, remain

   registered to vote in Colorado. Indeed, the NVRA, by its terms, seeks to “ensure that any

   eligible applicant is registered to vote in an election.” 52 U.S.C. § 20507(a)(1). But there is

   simply no relationship between the Movants’ professed interest and the claims at issue in this

   case, which concern removing ineligible voters from voter calls.

           The Tenth Circuit has explicitly held that “[t]he interest of the intervenor is not measured

   by the particular issue before the court,” but rather, by whether the interest is “related” to the

   property or transaction that is the subject of the action. Utah Ass’n of Cntys., 255 F.3d at 1252

   (holding that environmental organizations, who sought to preserve undeveloped landscapes, had

   the requisite interest to intervene in counties’ action to invalidate a presidential proclamation


                                                      8
Case 1:20-cv-02992-PAB-KMT Document 48 Filed 04/28/21 USDC Colorado Page 9 of 12




   establishing a national monument, and explicitly rejecting the counties’ assertion that the case

   “was about the legality of the president’s action in creating the monument,” as opposed to “the

   environment”); see also Kane Cnty., 928 F.3d at 892 (observing that Rule 24(a)(2) “requires only

   that the applicant for intervention ‘claim an interest relating to the property or transaction which

   is the subject of the action’”) (emphasis in original).

          In this lawsuit, Plaintiffs challenge the adequacy of the measures taken by Defendants to

   comply with their obligations under the NVRA with respect to ineligible voters. That

   Defendants are subject to, and responsible for, the enforcement of the NVRA in Colorado is not

   contested. See 52 U.S.C. § 20502(4) (“[T]he term ‘State’ means a State of the United States and

   the District of Columbia.”). It is, likewise, undisputed that the Movants, themselves, are not

   subject to the NVRA. Plaintiffs seek a declaration that Defendants are not complying with their

   responsibilities under the law to make a “reasonable effort to remove the names of ineligible

   voters from the official lists of eligible voters,” and they ask that Defendants be forced to do so

   in the future. Plaintiffs do not seek to impose any particular methodology on Defendants

   concerning enforcement of the NVRA.

          The court finds that the Movants’ interest in ensuring that certain groups of eligible

   Colorado voters remain eligible to vote is not sufficiently related to the subject of this lawsuit so

   as to implicate Rule 24(a)(2). Further, the Movants’ interest in ensuring that eligible minority

   voters are registered to vote is presumptively adequately represented by the existing parties, both

   sides of which acknowledge Colorado’s obligations under the NVRA, which includes Section

   8(a)(1).




                                                     9
Case 1:20-cv-02992-PAB-KMT Document 48 Filed 04/28/21 USDC Colorado Page 10 of 12




          On this record, then, the court finds that the Movants have failed to satisfy the

   requirements for intervention under Rule 24(a)(2). It is, therefore, recommended that the

   Movants’ request to intervene as a matter of right be denied.

   II. Whether the Movants are Entitled to Intervene Permissively

          The Movants also seek permissive intervention under Rule 24(b). (Mot. 13-15.) As

   previously stated, Rule 24(b)(1)(b) provides that, “[o]n timely motion, the court may permit

   anyone to intervene who . . . has a claim or defense that shares with the main action a common

   question of law or fact.” Fed. R. Civ. P. 24(b)(1)(B). Here, the Movants do not raise sufficiently

   common issues of law and fact with this lawsuit so as to support permissive intervention. While

   the Movants stress that they “seek to ensure that the goals of the NVRA are met and that no

   eligible voters are improperly removed from Colorado’s voter calls,” that is not the subject

   matter of the case. (Mot. 14) (emphasis added.) Rather, this lawsuit is aimed at enforcing the

   NVRA so as to remove certain ineligible voters from the voter rolls. Notably, the Movants do

   not seek a finding that the NVRA is in error, or that its provisions are subject to challenge. See

   Voting for Am., Inc. v. Steen, 732 F.3d 382, 399 (5th Cir. 2013) (holding that the NVRA’s

   requirements do not apply to private registration volunteers). Presumably then, the Movants

   simply side with Defendants, in that they contend that Colorado state officials are fully

   enforcing, and complying with, the NVRA as written.

          This court finds that the addition of intervening parties here “would only clutter the

   action unnecessarily,” without adding any corresponding benefit to the litigation. Arney v.

   Finney, 967 F.2d 418, 421-22 (10th Cir. 1992). And, as already noted, the Movants are

   adequately represented, given that they share the same ultimate interests and objectives as the


                                                    10
Case 1:20-cv-02992-PAB-KMT Document 48 Filed 04/28/21 USDC Colorado Page 11 of 12




   current parties.3 See Tri-State Generation & Transmission Ass’n, Inc. v. N.M. Pub. Regul.

   Comm’n, 787 F.3d 1068, 1075 (10th Cir. 2015) (affirming the denial of permissive intervention,

   where the proposed intervenor was adequately represented by the existing parties).

          Accordingly, the court finds that the Movants have not met the requirements for

   permissive intervention under Rule 24(b). As such, the present Motion should be denied as to

   permissive intervention, as well.

          WHEREFORE, for the foregoing reasons, this court respectfully

          RECOMMENDS that the “Motion to Intervene as Defendants” (Doc. No. 17) be

   DENIED.

                                  ADVISEMENT TO THE PARTIES

          Within fourteen days after service of a copy of the Recommendation, any party may

   serve and file written objections to the Magistrate Judge’s proposed findings and

   recommendations with the Clerk of the United States District Court for the District of Colorado.

   28 U.S.C. ' 636(b)(1); Fed. R. Civ. P. 72(b); In re Griego, 64 F.3d 580, 583 (10th Cir. 1995). A

   general objection that does not put the district court on notice of the basis for the objection will

   not preserve the objection for de novo review. “[A] party’s objections to the magistrate judge’s

   report and recommendation must be both timely and specific to preserve an issue for de novo

   review by the district court or for appellate review.” United States v. One Parcel of Real Prop.

   Known As 2121 East 30th Street, Tulsa, Okla., 73 F.3d 1057, 1060 (10th Cir. 1996). Failure to

   make timely objections may bar de novo review by the district judge of the magistrate judge’s



   3
    Neither the current parties, nor the Movants, argue that ineligible voters should be included in
   Colorado’s voter rolls.

                                                     11
Case 1:20-cv-02992-PAB-KMT Document 48 Filed 04/28/21 USDC Colorado Page 12 of 12




   proposed findings and recommendations and will result in a waiver of the right to appeal from a

   judgment of the district court based on the proposed findings and recommendations of the

   magistrate judge. See Vega v. Suthers, 195 F.3d 573, 579-80 (10th Cir. 1999) (a district court’s

   decision to review a magistrate judge’s recommendation de novo despite the lack of an objection

   does not preclude application of the “firm waiver rule”); One Parcel of Real Prop., 73 F.3d at

   1059-60 (a party’s objections to the magistrate judge’s report and recommendation must be both

   timely and specific to preserve an issue for de novo review by the district court or for appellate

   review); Int’l Surplus Lines Ins. Co. v. Wyo. Coal Ref. Sys., Inc., 52 F.3d 901, 904 (10th Cir.

   1995) (by failing to object to certain portions of the magistrate judge’s order, cross-claimant had

   waived its right to appeal those portions of the ruling); Ayala v. United States, 980 F.2d 1342,

   1352 (10th Cir. 1992) (by their failure to file objections, plaintiffs waived their right to appeal

   the magistrate judge’s ruling); but see, Morales-Fernandez v. INS, 418 F.3d 1116, 1122 (10th

   Cir. 2005) (firm waiver rule does not apply when the interests of justice require review).

          Dated this 28th day of April, 2021.




                                                     12
